 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5
       ROBERT DOUCETTE, et al.,
 6
                             Plaintiffs,
 7                                                    C18-859 TSZ
           v.
 8                                                    MINUTE ORDER
       RYAN ZINKE, et al.,
 9
                             Defendants.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12         (1)    The Court sua sponte EXTENDS the following deadlines: (a) the deadline
   for the parties to meet and confer and file the Joint Status Report required by the Minute
13 Order entered December 21, 2018, docket no. 15, indicating whether this matter should
   be stayed pending a decision by the United States Court of Appeals for the Ninth Circuit
14 in Rabang v. Kelly, No. 18-35711 (on appeal from W.D. Wash. Case No. C17-88-JCC),
   is EXTENDED to January 25, 2019; (b) the deadline for defendants to file a responsive
15 pleading is EXTENDED to February 1, 2019; and (c) the deadline for defendants to file
   the administrative record is EXTENDED to February 8, 2019.
16
           (2)    The parties’ agreed motion for a stay, docket no. 16, is STRICKEN as
17 moot.

18          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 28th day of December, 2018.
20
                                                     William M. McCool
21
                                                     Clerk
22
                                                     s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
